Citation Nr: 1738556	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-34 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel




INTRODUCTION

The Appellant is the surviving spouse of a Veteran who served on active duty in the U.S. Army from February 1943 to October 1945.  He died in October 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Appellant was scheduled for a videoconference hearing before the Board in May 2017; however, she failed to report.  Therefore, the Appellant's hearing request is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant's claim requires further development before it can be reviewed on appeal.  See 38 C.F.R. § 3.159(c)(4) (2016).  

Service connection may be granted for the cause of a veteran's death by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection is established when an injury or disease that was incurred in active military service results in a current disability or when service aggravates a disability that pre-existed service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016). 

Service connection may be established for the cause of a veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2016); see 38 U.S.C.A. §§ 1110, 1112, 1310 (West 2014).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2016).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1) (2016); see generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

Although VA's duty to provide an examination or opinion under 38 U.S.C.A. § 5103A(d) (2014) does not apply to DIC or cause-of-death claims, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit."  Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1321-22 (Fed. Cir. 2008).  Such an effort may include obtaining a VA medical opinion in a cause-of-death case to help substantiate the appellant's claim.  38 U.S.C.A. § 5103A(a)(1); Wood, 520 F.3d at 1348; DeLaRosa, 515 F.3d at 1322.  VA is not required to provide such assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2) (West 2014).

Here, the Appellant is claiming that the Veteran's cold weather injuries caused during the war and his posttraumatic stress disorder (PTSD) contributed to his cause of death.  See January 2011 Notice of Disagreement (NOD).  At the time of the Veteran's death in October 2008, the Veteran was service-connected for PTSD, residuals of right and left foot cold weather injuries, bilateral tinnitus, and bilateral hearing loss.  

According to the Veteran's October 2008 death certificate, his immediate causes of death were cardiogenic shock and myocardial infarction.  Another significant condition contributing to death but not resulting in the underlying cause given was aortic stenosis.  

In September 2009, a VA medical opinion was obtained.  The VA examiner opined it was less likely as not that the cause of death recorded as cardiogenic shock and myocardial infarction, and the contributing cause of death recorded as aortic stenosis was due to the Veteran's cold weather injury to both feet sustained in service.  However, no medical opinion was obtained as to whether the Veteran's service-connected PTSD was related to his causes of death.  Thus, a remand is warranted to determine whether the Veteran's service-connected PTSD contributed to the Veteran's cause of death. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a medical opinion from an appropriate clinician as to whether the Veteran's cause of death recorded as cardiogenic shock and myocardial infarction, and contributing cause of death recorded as aortic stenosis was related to the Veteran's service-connected PTSD.

If any requested opinion cannot be provided without resort to speculation, the examiner should explain whether the inability to provide the opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the opinion to be provided.

2.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above and re-adjudicate the issue on appeal.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




